Citation Nr: 1424925	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating higher than 20 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted an increased rating of 20 percent for low back strain, effective August 14, 2007, the date of receipt of the Veteran's claim for an increased evaluation.

In an August 2011 rating decision, the RO granted, effective March 21, 2011, a separate rating of 20 percent for radiculopathy of the right lower extremity, associated with the Veteran's low back disability.  As the Veteran has not appealed this evaluation or the effective date assigned, the issue of a higher and/or earlier evaluation for radiculopathy of the right lower extremity is not before the Board.

The Veteran testified before a Decision Review Officer (DRO) in May 2011, and testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  Transcripts of both hearings have been associated with the Veteran's claims folder.

This case was previously before the Board in March 2012, at which time the Board remanded the claim for further evidentiary development.  The case has now been returned to the Board for further appellate action.  

Review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.


FINDING OF FACT

The Veteran's low back disorder is manifested by pain and limited range of motion with flare-ups, during which he walks in a stooped fashion and his range of motion is markedly inhibited.  

CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2013).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

In this regard, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, an October 2008 letter notified the Veteran of the evidence necessary to substantiate an initial increased rating claim and included the specific diagnostic criteria used to rate the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The claim was subsequently readjudicated in a May 2009 statement of the case and a September 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  He additionally has not alleged any notice deficiency during the adjudication of his claim.  See Sanders, 129 S. Ct. 1696.

The Veteran's service treatment records, VA examination records, and statements in support of his claim have been associated with the claims file to the extent obtainable, including records the Board requested in its March 2012 remand.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's low back disorder.  In the February 2014 Informal Hearing Presentation, the Veteran, through his representative, challenged the adequacy of the April 2012 VA examination provided pursuant to the Board's March 2012 remand.  In particular, the Veteran asserted that the examiner failed to review a portion of the Veteran's most recent VA treatment records, specifically those records from the Hines, Illinois VA Medical Center (VAMC) dated from October 2011 to November 2011, as they were not associated with the claims file at the time of the examination.  However, when an increased rating is at issue, it is the present level of the Veteran's disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the examiner's task was to evaluate the Veteran's low back disorder as it manifested during the time of the examination.  In this respect, the examiner examined the Veteran, recorded all pertinent clinical findings, and also considered his relevant medical history.  There is no indication that a review of the these records would alter the examiner's findings regarding how the Veteran's low back disorder manifested on the day of the examination, or that lack of such review otherwise impacted its adequacy.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of claims file not required when such review would not change objective findings made on examination); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (noting that range-of-motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file).  Thus, the April 2012 examination is adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Legal Criteria and Analysis

The RO originally granted service connection for a lumbar spine disability in an August 1967 rating decision, assigning a 0 percent (noncompensable) rating from April 20, 1967, the day after his separation from active service.  

The Veteran filed an increased rating claim for his lumbar spine disability in August 2007.  In a February 2008 rating decision, the RO granted an increased 20 percent rating for the lumbar spine disability retroactively effective from August 14, 2007, the date the Veteran filed his claim for an increased rating.  The Veteran continued to appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).



Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's low back condition is rated under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain, and has been evaluated based upon limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:



A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

See id. These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  



Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating under the General Rating Formula.  The Board acknowledges that there is no range of motion testing of record evidencing forward flexion of the thoracolumbar spine to 30 degrees or less.  See December 2007 VA Spine Examination (reflecting forward flexion from 0 to 38 degrees, with functional limitation due to stiffness beginning at 38 degrees); July 2010 and October 2010 VA Rheumatology Progress Notes (reflecting forward flexion limited to 60 degrees, with "some pain" on motion); July 2011 VA Peripheral Nerves Examination (showing active range of motion of the lumbar spine from 0 to 40 degrees of flexion with moderate pain at 40 degrees); April 2012 VA Spine Examination (showing forward flexion to 70 degrees with evidence of pain beginning at 60 degrees prior to repetitive use testing and forward flexion to 65 degrees after three repetitions).  However, it has been noted that the Veteran has flare-ups approximately every three months, during which he walks in a stooped fashion and his range of motion is markedly inhibited.  The Veteran is both competent and credible in reporting these symptoms.  Given his functional impairment of the spine, including as due to additional associated symptoms during flare-ups, the Board finds that the criteria for a 40 percent rating are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  However, the assignment of a 50 percent rating is not in order as there has been no evidence of ankylosis, favorable or unfavorable, of the lumbar spine demonstrated at any time.  See, e.g., December 2008 VA Rheumatology Consultation (noting that an August 2008 MRI reflects no findings suggestive of ankylosis); July 2011 VA Peripheral Nerves Examination; April 2012 VA Spine Examination.  

The General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  As previously mentioned, in an August 2011 rating decision, the RO granted the Veteran a separate rating of 20 percent for radiculopathy of the right lower extremity, effective March 21, 2011.  As the Veteran has not appealed this evaluation or the effective date assigned, the issue of the evaluation for radiculopathy of the right lower extremity is not before the Board.  Moreover, no additional associated neurologic abnormalities were noted in the examination reports or VA treatment records and the Veteran did not report a history of any abnormalities aside from that affecting his right lower extremity.  Accordingly, further consideration of this issue is not warranted.  

Disabilities affecting the spine may also be rated on the basis of incapacitating episodes, depending upon which method, incapacitation or limitation of motion, results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS code), a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).

Here, the medical evidence of record establishes that the Veteran has IVDS and suffers from incapacitating episodes as a result.  See August 2008 VA Physical Medicine and Rehabilitation Clinic Note (reporting MRI results showing lumbar spine degenerative disc disease with mild broad base posterior bulging disc/ridge complexes at L2-L3, L4-L5 and L5-S1); April 2012 VA Spine Examination (finding that the Veteran has IVDS with incapacitating episodes).  At the December 2007 VA examination, the Veteran reported flare-ups approximately every three months, lasting approximately five days each during which he was bedridden.  At his November 2011 Board hearing, the Veteran testified that he was bedridden by flare-ups of his back symptoms approximately 2 to 3 times per month.  See also May 2011 Regional Office Hearing Testimony (estimating periods of incapacitation during the past 12 months totaling several weeks in duration).  Moreover, the VA physician who performed the Veteran's April 2012 VA spine examination noted that the Veteran experienced incapacitating episodes, as defined by VA in Note(1) to DC 5243, totaling at least 2 weeks but less than four weeks in duration during the past 12 months.  See 38 C.F.R. § 4.71a.  This evidence does not suggest that the Veteran's incapacitating episodes totaled in excess of six weeks during any 12 month period currently on appeal.  See 38 C.F.R. § 4.71a, DC 5243.  Thus, a higher 60 percent schedular rating under the IVDS code is not warranted at any time during the period on appeal.  


Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's lumbar spine disorder is manifested by pain, incapacitating episodes, neurological symptoms, flare-ups, and limitation of motion.  These manifestations are directly addressed by the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in 38 C.F.R. § 4.71a, DCs 5235-5243, as well as sections 4.40, 4.45, and 4.59 of the regulations, which compensate for pain, weakness, incoordination, fatigability, and functional limitations, including during flare-ups.  Thus, a comparison of the Veteran's low back disorder with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Moreover, even if the Board were to find the presence of an exceptional or unusual disability picture, extraschedular referral would still not be warranted because the evidence does not show marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996); see also 38 C.F.R. § 4.71a, DCs 5237-5243.  Accordingly, the board finds that the schedular rating criteria adequately address his disability, and referral for extraschedular consideration is not warranted.  Id.  


ORDER

Entitlement to an evaluation of 40 percent for a service-connected low back disorder is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


